DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status
Claims 13, 18-21, 29-33 are pending.  Claims 19-20 and 30-31 are withdrawn.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Specification
The substitute specification filed 6/1/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 18, 21, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0006878 by Nyffeler et al. (Nyffeler) in view of U.S. Patent Publication No. 2010/0219115 by Davis et al. (Davis), further in view of U.S. Patent Publication No. 2011/0118442 by Engstrand et al. (Engstrand), and further in view of U.S. Patent Publication No. 2011/0275559 by Ostergaard et al. (Ostergaard), as evidenced by U.S. Patent No. 5151350 by Colbert et al. (Colbert).
In regards to claims 13 and 18, Nyffeler teaches a column for operation in bioprocess applications (abstract; [0002]; [0007]).  Nyffeler teaches sterilizing a bioprocess component by gamma irradiation or other suitable means to lower the bioburden of the device ([0007]).  Nyffeler teaches a packed chromatography column ([0031]).  Nyffeler teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art ([0031]).  Nyffeler teaches the packed column has a Sterility Assurance Level of 10-3 organisms/column ([0034]; [0063]). 
Nyffeler does not teach the specific structure of the packed chromatography column. 
Davis teaches a column for operation in biotech applications ([0003]; [0008]).  Davis teaches packing procedures and columns in the biotech industry frequently fail evaluation tests ([0008]).  Davis teaches a packed chromatography column (abstract; Figure 1, [0019]).  Davis teaches a hollow tube having two ends (abstract; Figure 1, [0019]).  Davis teaches a packed chromatography medium within the tube (abstract; Figure 1, packing device 105, introduction of and packing of typical chromatography media between the top bed support and bottom bed support; [0021]).  Davis teaches the tube is closed at both ends to create a packed column (abstract; Figure 1, [0019], bottom distributor 102b, left tube wall 101a, right tube wall 101b).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography column structure, as taught by Davis, in the sterilized chromatography system of Nyffeler as Davis teaches a known chromatography column configuration.   Nyffeler specifically teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art; therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography column of Davis since it is a known element with a predictable result. 
Davis teaches the packing medium contains a solution to prevent bacterial growth ([0030]).  Davis teaches a protective solution packed within the hollow tube ([0030]).  Davis teaches the packing medium comprises weak benzyl alcohol ([0030], weak benzyl alcohol); Davis teaches the solution does not comprises acetate or ethanol ([0030], weak benzyl alcohol).  Davis does not explicitly disclose the packing medium comprises 2.0 percent (volume/volume) of an benzyl alcohol ([0030], weak benzyl alcohol).  As the chromatography column sterility and efficiency of operation are variables that can be modified, among others, by adjusting concentration of benzyl alcohol, the precise concentration of aromatic alcohol would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed concentration of aromatic alcohol cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of aromatic alcohol in the apparatus of modified Nyffeler to obtain the desired balance between the sterility and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  A protective solution comprising 2.0 percent (volume/volume) benzyl alcohol in water is capable of preventing radiation damage to said SpA polypeptides and further capable of protecting SpA polypeptides from radiation damage and from loss of functional binding capacity for immunoglobulin IgG. 
Ostergaard teaches a benzyl alcohol solution in a water carrier in order for storage of a solution to prevent bacteria and contamination ([0286]). It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize benzyl alcohol in a water solution, as taught by Ostergaard, as it is a known formulation to prevent bacteria and contamination.
Regarding limitations recited in claim 13 which are directed to specific properties of packing medium recited in said claim (“capable of binding to immunoglobulin IgG”; “protects  the SpA polypeptides from gamma-induced radiation damage and from loss of functional binding capacity for immunoglobulin IgG”), it is noted that once a chromatography medium functionalized with SpA polypeptides having a Sterility Assurance Level of 10-3 organisms/column, and protective solution comprising 2.0 percent (volume/volume) benzyl alcohol in water or PBS (and not containing acetate or ethanol), and therefore is the same packing medium of claim 13, it will, inherently, display recited properties.  See MPEP 2112. 
Modified Nyffeler does not teach the chromatography medium is functionalized with SpA polypeptides capable of binding IgG.  
Engstrand teaches a packed chromatography column for separation of biomolecules ([0002]).  Engstrand teaches a packed column which is sterile and aseptic ([0021]).  Further, Engstrand teaches the packing medium is functionalized with Protein A for antibody purification capable of binding IgG ([0003]; [0007]).  Engstrand teaches the packing medium separates therapeutic compounds ([0004]; [0048]-[0049]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Protein A ligand, as taught by Engstrand, into the packing medium of modified Nyffeler as they are known ligands for the separation of therapeutic compounds.  The incorporation of a Protein A ligand of Engstrand results in nothing more than incorporating a prior art element to yield a predictable result.  Additionally, Colbert provides evidence that protein A in Engstrand is from Staphylococcus protein A and is recombinant (C1/L6 to C2/L6, abstract). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed sterile chromatography column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the limitation: “capable of binding to immunoglobulin IgG”; “the protective solution protects…loss of functional binding capacity for immunoglobulin IgG”.
Regarding limitations recited in claim 13 which are directed to specific properties of packing medium recited in said claim, it is noted that once a packing medium is disclosed to comprise a sterile packed chromatography column comprising a hollow tube closed at both ends and a packing medium functionalized with SpA polypeptides, comprising a protective solution comprising 2.0 percent (volume/volume) benzyl alcohol, and irradiated with gamma irradiation, and therefore is the same as the packing medium of claim 13, it will, inherently, display recited properties.  See MPEP 2112.
In regards to claims 21 and 29, Nyffeler teaches a gamma-irradiated column for operation in bioprocess applications (abstract; [0002]; [0007]).  Nyffeler teaches sterilizing a bioprocess component by gamma irradiation or other suitable means to lower the bioburden of the device ([0007]).  Nyffeler teaches a packed chromatography column ([0031]).  Nyffeler teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art ([0031]).  Nyffeler teaches the packed column has a Sterility Assurance Level of 10-3 organisms/column ([0034]; [0063]). 
Nyffeler does not teach the specific structure of the packed chromatography column. 
Davis teaches a column for operation in biotech applications ([0003]; [0008]).  Davis teaches packing procedures and columns in the biotech industry frequently fail evaluation tests ([0008]).  Davis teaches a packed chromatography column comprising a hollow tube having a first end and a second end (abstract; Figure 1, [0019]).  Davis teaches a flow distributor secured to a first end of the tube (abstract; Figure 1, [0019], top distributor 102a).  Davis teaches a second flow distributor having an external diameter that is greater than an internal diameter of the tube (abstract; Figure 1, [0019], bottom distributor 102b, left tube wall 101a, right tube wall 101b).  Davis teaches a packing medium filled in the tube between the first and second flow distributors (abstract; Figure 1, packing device 105, introduction of and packing of typical chromatography media between the top bed support and bottom bed support; [0021]).  Davis teaches the second flow distributor is secured within the second end of the tube to form a chamber within the hollow tube between the first and second flow distributors that is filled with the packing medium (Figure 1, [0019]-[0023], bottom distributor 102b). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography column structure, as taught by Davis, in the sterilized chromatography system of Nyffeler as Davis teaches a known chromatography column configuration.   Nyffeler specifically teaches a chromatography device with any associated transfer conduits or any type of container known to those of skill in the art; therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chromatography column of Davis since it is a known element with a predictable result. 
Davis teaches the packing medium contains a solution to prevent bacterial growth ([0030]).  Davis teaches the packing medium comprises weak benzyl alcohol ([0030], weak benzyl alcohol); Davis teaches the solution does not comprises acetate or ethanol ([0030], weak benzyl alcohol).  Davis does not explicitly disclose the packing medium comprises 2.0 percent (volume/volume) of an benzyl alcohol ([0030], weak benzyl alcohol).  As the chromatography column sterility and efficiency of operation are variables that can be modified, among others, by adjusting concentration of benzyl alcohol, the precise concentration of aromatic alcohol would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed concentration of aromatic alcohol cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of aromatic alcohol in the apparatus of modified Nyffeler to obtain the desired balance between the sterility and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  A protective solution comprising 2.0 percent (volume/volume) benzyl alcohol in water is capable of preventing radiation damage to said SpA polypeptides and further capable of protecting SpA polypeptides from radiation damage and from loss of functional binding capacity for immunoglobulin IgG. 
Ostergaard teaches a benzyl alcohol solution in a water carrier in order for storage of a solution to prevent bacteria and contamination ([0286]). It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize benzyl alcohol in a water solution, as taught by Ostergaard, as it is a known formulation to prevent bacteria and contamination.
Regarding limitations recited in claim 21 which are directed to specific properties of packing medium recited in said claim (“capable of binding to immunoglobulin IgG”; “Sterility Assurance Level of 10-3 organisms/column”; “protective solution to protect the SpA polypeptides from gamma-induced radiation damage and from loss of functional binding capacity for immunoglobulin IgG”), it is noted that once a chromatography medium functionalized with SpA polypeptides having a Sterility Assurance Level of 10-3 organisms/column, and protective solution comprising 2.0 percent (volume/volume) benzyl alcohol in water or PBS (and not comprising acetate or ethanol), and therefore is the same packing medium of claim 13, it will, inherently, display recited properties.  See MPEP 2112. 
Modified Nyffeler does not teach the chromatography medium is functionalized with SpA polypeptides capable of binding IgG.  
Engstrand teaches a packed chromatography column for separation of biomolecules ([0002]).  Engstrand teaches a packed column which is sterile and aseptic ([0021]).  Further, Engstrand teaches the packing medium is functionalized with Protein A for antibody purification capable of binding IgG ([0003]; [0007]).  Engstrand teaches the packing medium separates therapeutic compounds ([0004]; [0048]-[0049]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Protein A ligand, as taught by Engstrand, into the packing medium of modified Nyffeler as they are known ligands for the separation of therapeutic compounds.  The incorporation of a Protein A ligand of Engstrand results in nothing more than incorporating a prior art element to yield a predictable result.  Additionally, Colbert provides evidence that protein A in Engstrand is from Staphylococcus protein A and is recombinant (C1/L6 to C2/L6, abstract). 
Further, regarding limitations recited in the claims, which are directed to method of making said sterile packed chromatography column (e.g. “is gamma irradiated”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the chromatography column as recited in the claims is the same as the chromatography column disclosed by modified Nyffeler, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed sterile chromatography column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Regarding limitations recited in claim 21 which are directed to specific properties of packing medium recited in said claim, it is noted that once a packing medium is disclosed to comprise a sterile packed chromatography column comprising a hollow tube closed at both ends and a packing medium functionalized with SpA polypeptides, comprising a protective solution comprising 2.0 percent (volume/volume) of benzyl alcohol in water or in PBS (and not comprising acetate or ethanol), and therefore is the same as the packing medium of claim 23, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in the claims 32 and 33 which are directed to a manner of operating disclosed chromatography column, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the column is sealed in an airtight and watertight container prior to gamma irradiation”.
In regard to claims 32-33, Davis teaches the column is within a housing ([0024]). 
Response to Arguments 
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument Nyffler does not address how to protect packing medium functionalized with SpA from damage during exposure to gamma radiation, the Examiner does not find this persuasive. 
The Examiner notes that the claims are directed towards the statutory category of an apparatus.  Arguments directed towards protecting packing medium during exposure to gamma radiation; protecting proteins like Protein A from radiation induced damage are directed towards intended use.  Further, these are specific  properties of the apparatus and since the apparatus and protective solution are the same it will inherently display recited properties. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
In regard to the applicant’s argument Davis fails to discuss any specific packing media, no less an affinity medium functionalized with SpA polypeptides capable of binding IgG; Davis provides no information regarding ability of its storage solution to prevent radiation damage to proteins, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Engstrand teaches the packing media.  Nyffeler teaches sterilizing cartridges. 
The Examiner notes that the claims are directed towards the statutory category of an apparatus.  Arguments directed towards sterilizing are directed towards intended use.  
In regard to the applicant’s argument Engstrand does not provide guidance to obtaining gamma irradiated sterilized packed chromatography columns, no less such a column packed with medium functionalized with SpA polypeptides without loss of functionality, the Examiner does not find this persuasive. 
As noted above: Engstrand teaches the packing medium is functionalized with Protein A for antibody purification capable of binding IgG ([0003]; [0007]).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Nyffeler teaches gamma irradiation cartridges.
In regard to the applicant’s argument Ostergaard discloses use of benzyl alcohol as a preservative for pharmaceutical compositions; preservatives are not sterilizing agents nor are they used for purpose of protecting proteins from radiation induced damage, the Examiner does not find this persuasive. 
As noted above: Ostergaard teaches a benzyl alcohol solution in a water carrier in order for storage of a solution to prevent bacteria and contamination ([0286]). It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize benzyl alcohol in a water solution, as taught by Ostergaard, as it is a known formulation to prevent bacteria and contamination.
The Examiner notes that the claims are directed towards the statutory category of an apparatus.  Arguments directed towards protection from radiation-induced damage are directed towards intended use.  
In regard to the applicant’s argument the facts from the specification and Declaration show a gamma irradiated column with the claimed protective solution retains functionality for the SpA polypeptides and would also have the indicated SAL; the Examiner has not refuted the data, the Examiner does not find this persuasive. 
The Examiner notes the Declaration was fully considered in the Final Office Action dated 9/14/2021 starting at page 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA M PEO/Primary Examiner, Art Unit 1777